Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note:
Information Disclosure Statement filed on 07/08/2022 with payment of issue fee, after the Notice of Allowability mailed on 4/12/2022, is considered and an initailed and signed copy is attached to this Corrected Notice of Allowability.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Telephonic Interview Summary
Examiner contacted Applicant representative Gilberto M. Villacorta with proposed amendments to the claims (See below, and also the attached copy of the fax of examiner’s propsoed claim amendments sent on 03/30/2022).
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Gilberto M. Villacorta on March 30, 2022.

Amendments to the Claims:
The application has been amended as follows: 

In claim 1, lines 7, before hydrogel, insert –first--.

In claim 4, line 1, before comprises, insert –further--.

In claim 12, line 1, after more, insert –-cells selected from the group consisting--.

In claims 13-19, before comprises (all occurrences), insert –further--.

In claim 20, line 1, replace “cell type” with --of said cells--.

In claims 21-22, before comprises, insert –further--.

In claim 23, line 1, replace “selected from” with –a material selected from the group consisting of--.
In claim 29, line 1, before hydrogel insert –third--.

Terminal Disclaimer:
The terminal disclaimer filed on 03/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of, now U.S. patent No. 11,129,923 (Application No. 16/006,464), U.S. application No. 16/006,460, and U.S. application No. 16/422,086 has been reviewed and is accepted (see Terminal disclaimer review decision mailed on 03/29/2022). The terminal disclaimer has been recorded.
The rejection of claims 1, 2, 4-9, 11-24 and 26-29 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-22 and 28 of U.S. Application No. 16/006,464, Now U.S. patent No, 11,129,923, in view of Ding, and the provisional rejection of claims 1, 2, 4-9, 11-24 and 26-29 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 9-12, 14-29, 32-33, and 35-39 of co-pending U.S. Application No. 16/006,460 in view of Ding, and the provisional rejection of claims 1, 2, 4-9, 11-24 and 26-29 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, 10, 13-23, 26-45, and 50-88 of co-pending U.S. Application No. 16/422,086, are withdrawn due to the Terminal disclaimer filed and approved on 03/29/2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651